Citation Nr: 9917190	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease (previously evaluated as lumbar strain), 
currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than March 16, 
1992, for the assignment of an increased evaluation for 
residuals of lumbar strain, now evaluated as degenerative 
disc disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from February 1975 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
By rating decision in September 1992, the RO denied service 
connection for residuals of intercurrent back injury 
sustained in March 1987.  In July 1993, the RO granted a 10 
percent rating for service connected residuals of lumbar 
strain from the date of the claim on March 16, 1992, and 
denied service connection for degenerative disc disease.  In 
January 1997, the RO increased the 10 percent rating for 
lumbar strain to 20 percent from March 16, 1992.  In July 
1998, the Board granted service connection for degenerative 
disc disease, in effect, recharacterizing the nature of the 
service connected back disorder.  Following Board remand for 
further development, the RO denied the above two claims.  

The issue concerning an earlier effective date for the 
assignment of an increased evaluation for degenerative disc 
disease had been decided.  The issue of an increased 
evaluation for degenerative disc disease is the subject of 
the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran filed a claim for a compensable evaluation 
for degenerative disc disease on March 16, 1992.  

2.  It is factually ascertainable that there was increased 
severity of the service-connected disability in the year 
prior to March 16, 1992.  


CONCLUSION OF LAW

An effective date of October 18, 1991, for the award of a 20 
percent evaluation for degenerative disc disease (previously 
evaluated as lumbar strain) is warranted.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107.  In this regard, he has 
submitted evidence in support of this claim which renders it 
plausible.  The Board is also satisfied that all relevant and 
available facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  

The veteran contended during his Board hearing in February 
1998 that he believed that the effective date for his 20 
percent evaluation should be earlier because he had completed 
the paperwork to apply for compensation benefits and was 
assisted by a VA employee, but that the claim had never been 
filed.  He added that in March 1986 he had received a notice 
to report to a VA hospital for a disability compensation 
examination and that he had undergone the examination, but 
had thereafter heard nothing from VA.  He finally filed his 
claim in February 1992.  

Service connection was granted in June 1976 for a back 
condition at a noncompensable evaluation, based solely on 
service medical records.  A VA disability evaluation 
examination had been scheduled, but the veteran did not 
report.  There is no evidence to support the veteran's 
contentions that he had filed a claim in 1986 and had had a 
VA medical examination.  In March 1992, the veteran reopened 
his claim, and in November 1992, the RO denied service 
connection for residual of an intercurrent injury.  The 
veteran appealed.  The RO then granted a 10 percent 
evaluation for residuals of lumbar strain in July 1993, with 
an effective date of March 16, 1992, the day the veteran 
reopened his claim.  The RO also denied service connection 
for degenerative disc of the lumbar spine.  In August 1993, 
the veteran filed a notice of disagreement as to the 10 
percent disability rating, the denial of service connection 
for degenerative disc disease, and the effective date of 
March 16, 1992.  In January 1997, resolving all reasonable 
doubt in favor of the veteran, the RO granted a 20 percent 
disability evaluation for lumbar strain, effective March 16, 
1992, the date of receipt of the reopened claim.  

Pursuant to 38 U.S.C.A. § 5110(a) (West 1991), unless 
specifically provided otherwise, the effective date of a 
claim for increased compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application.  38 U.S.C.A. § 5110(b)(2) 
specifically provides otherwise by stating that the effective 
date of an award of increased compensation shall be the 
earliest date as to which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  This statute is 
implemented by VA regulations, which provide that, in 
general, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later, 38 C.F.R. § 3.400(o)(1), or the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  

In the instant case, the veteran first filed for a 
compensable rating on March 16, 1992.  Despite his 
contentions, there is no evidence in the claims file that he 
submitted any claim, formal or informal, for a compensable 
evaluation before that date.  Prior to the filing of the 1992 
claim, the veteran had sustained an on-the-job injury in 
March 1987 when he was lifting a heavy generator.  Since this 
injury occurred much earlier than a year before the date of 
the claim, 38 C.F.R. § 3.400(o)(2) does not come into play.  
On October 18, 1991, the veteran was seen at a VA clinic for 
multiple back injuries, with acute low back spasm.  The 
diagnosis was acute low back strain.  The May 1992 VA 
disability evaluation examination provided a diagnosis of 
residual of injury of the lumbosacral spine.  

The evidence shows that that, prior to his discharge from 
service in April 1976, the veteran was given an orthopedic 
evaluation.  At that time, it was determined that his in- 
service back problems were due to lumbosacral strain, and it 
was the lumbosacral strain which was service connected.  The 
October 1991 outpatient report clearly reflects intercurrent 
low back injury.  However, the Board does not have sufficient 
information to disassociate the residuals of intercurrent 
injury from service-connected low back strain residuals.  
Accordingly, resolving all reasonable doubt in favor of the 
veteran, an earlier effective date is granted from October 
18, 1991.  38 C.F.R. § 3.400(o)(2).  


ORDER

An effective date of October 18, 1991, is granted for the 
assignment of an increased evaluation for residuals of lumbar 
strain, now evaluated as degenerative disc disease.  


REMAND

After this case was certified to the Board in February 1999, 
additional evidence was received at the Board, having been 
forwarded in April 1999 by the Office of the Honorable Dave 
Weldon, Member, United States House of Representatives.  The 
additional evidence, which has not been considered by the RO, 
post- dates evidence considered in the last Supplemental 
Statement of the Case (SSOC) and is pertinent to the 
increased rating claim.  The veteran did not waive 
consideration of this evidence by the RO.  

When this case was certified to the Board in February 1999, 
there was no letter informing the veteran of the 
certification.  Hence, he was not informed that he had 90 
days in which to submit additional evidence to the Board.  In 
the absence of such notification, the evidence must first be 
considered by the RO.  38 C.F.R. §§ 19.37, 20.1304 (1998).

Accordingly, this case is REMANDED for the following action:

The RO should review the additional 
evidence received at the Board, and 
should prepare an appropriate SSOC.  The 
case should then be returned to the 
Board, after completion of the usual 
adjudication procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, 
Pub.L.No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1966) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL,M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and by the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

